                                                                                                                              Case 2:19-cv-01460-GMN-NJK Document 6 Filed 10/15/19 Page 1 of 2



                                                                                                                         1    Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                         2    Holly Ann Priest
                                                                                                                              Nevada Bar No. 13226
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    priesth@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant
                                                                                                                              Nationwide Nevada LLC
                                                                                                                         8

                                                                                                                         9                             UNITED STATES DISTRICT COURT
                                                                                                                         10                                     DISTRICT OF NEVADA
                                                                                                                         11   JACQUITA KING,
                                                                                                                                                                              CASE NO. 2:19-cv-01460-GMN-NJK
                                                                                                                         12                        Plaintiff,
                    1980 Festival Plaza Drive, Suite 900




                                                                                                                                                                              STIPULATION AND ORDER TO
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13           vs.
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                              EXTEND TIME TO FILE RESPONSE
                                                                                                                         14   EQUIFAX INFORMATION SERVICES,                   TO THE COMPLAINT (ECF NO. 1)
                                                                                                                              LLC, a Georgia limited liability company,
                                                                                                                         15   and NATIONWIDE NEVADA LLC, a                    (First Request)
                                                                                                                              foreign limited liability company,
                                                                                                                         16
                                                                                                                                                   Defendants.
                                                                                                                         17

                                                                                                                         18           Nationwide Nevada LLC (“Nationwide”) and plaintiff Jacquita King, stipulate

                                                                                                                         19   and agree that Nationwide has up to and including November 4, 2019 to respond to

                                                                                                                         20   Plaintiff’s complaint (ECF No. 1).

                                                                                                                         21           This is the first request for an extension, and it is made in good faith and not

                                                                                                                         22   for purposes of delay. Counsel for Nationwide was recently on medical leave and

                                                                                                                         23   needs additional time to investigate the allegations in the complaint. Accordingly, the

                                                                                                                         24   parties have requested a brief fourteen (14) day extension to file a response to the

                                                                                                                         25   complaint.

                                                                                                                         26

                                                                                                                         27                                     [Continued on next page.]

                                                                                                                         28


                                                                                                                              #38283933_1.doc
                                                                                                                              Case 2:19-cv-01460-GMN-NJK Document 6 Filed 10/15/19 Page 2 of 2



                                                                                                                         1    DATED: October 15, 2019.
                                                                                                                         2    FRANCIS ARENAS, ESQ.                          BALLARD SPAHR LLP
                                                                                                                         3
                                                                                                                              By: /s/ Francis A. Arenas                     By: /s/ Holly Ann Priest
                                                                                                                         4       Francis A. Arenas, Esq.                       Abran E. Vigil
                                                                                                                                 Nevada Bar No. 6557                           Nevada Bar No. 7548
                                                                                                                         5       7500 W. Lake Mead Blvd., Suite 286            Holly Ann Priest
                                                                                                                                 Las Vegas, Nevada 89128
                                                                                                                         6       Tel: (702) 326-5725                           Nevada Bar No. 13226
                                                                                                                                 faarenas@aol.com                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         7                                                     Las Vegas, Nevada 89135
                                                                                                                              Attorneys for Plaintiff Jacquita King
                                                                                                                         8
                                                                                                                                                                            Attorneys for Defendant Nationwide
                                                                                                                         9                                                  Nevada LLC

                                                                                                                         10

                                                                                                                         11

                                                                                                                         12
                                                                                                                                                                      ORDER
                    1980 Festival Plaza Drive, Suite 900


                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                         14                                           IT IS SO ORDERED:

                                                                                                                         15
                                                                                                                                                                      UNITED   STATES
                                                                                                                                                                      United States     DISTRICT
                                                                                                                                                                                    Magistrate JudgeCOURT
                                                                                                                         16
                                                                                                                                                                      JUDGE/MAGISTRATE
                                                                                                                         17
                                                                                                                                                                      DATED: October 16, 2019
                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                              #38283933_1.doc                           2
